Citation Nr: 0513803	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, to include schizophrenia has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION


The veteran served on active duty in the United States Army 
from July 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which the RO 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a psychiatric disability, to include 
schizophrenia.

The veteran filed his original claim for service connection 
for a psychiatric disability, to include schizophrenia, in 
April 1981.  The RO denied this claim in an October 1983 
rating decision.  The veteran filed to reopen his claim for a 
psychiatric disability in September 1989.  The RO denied the 
veteran's claim in October 1989 citing that the veteran had 
not provided new and material evidence sufficient to reopen 
his claim.  The veteran disagreed with the October 1989 
rating decision and provided the RO with a notice of 
disagreement (NOD) in November 1989.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal in December 1989.  A Board decision dated 
September 1990 affirmed the RO's decision.  The veteran again 
filed to reopen his claim in May 2002.  The RO denied the 
veteran's claim in October 2002.  The veteran disagreed with 
the October 2002 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal in February 2003.

A Travel Board hearing was conducted in September 2003 in 
Albuquerque, New Mexico before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims folder.



FINDINGS OF FACT


1.  The VA has made all reasonable efforts to assist the 
veteran in obtaining the information and evidence necessary 
to substantiate his claim.

2.  The RO denied service connection for a psychiatric 
disability, to include schizophrenia in a decision issued in 
October 1983; the veteran did not appeal that denial and it 
became final.

3.  In 1990, the Board denied the veteran's request to reopen 
his claim.

4.  Evidence submitted subsequent to the Board's 1990 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.

5.  The veteran's psychiatric disability did not preexist 
service.

6.  The veteran began to display psychiatric symptoms during 
his time in service.

7.  The veteran has a current diagnosis of paranoid 
schizophrenia, which is the result of the psychiatric disease 
that began in service.


CONCLUSIONS OF LAW


1. The Board's 1990 decision denying the veteran's request to 
reopen his claim for service connection for a mental 
disability to include schizophrenia, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2004).

2. New and material evidence sufficient to reopen the 
veteran's claim of service connection for a psychiatric 
disability, to include schizophrenia, has been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  A psychiatric disability, schizophrenia, is the result of 
disease incurred in service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Upon entry into service, the veteran submitted to several 
examinations.  On the veteran's Standard Form (SF) 88, the 
examiner did not note any psychiatric disabilities.  On the 
SF 93, the veteran himself indicated that he did not suffer 
from any psychiatric disabilities.  The Army examiners 
determined that the veteran was fit for enlistment.

The veteran was admitted to the hospital for a seizure 
disorder from October 9, 1972 to October 20, 1972.  The 
discharge summary stated that the veteran was admitted with a 
diagnosis of gastroenteritis and sinus bradycardia.  It was 
not clear what possible organic factors were contributing, if 
any, to his slow pulse rate.  On his second day of admission, 
the veteran manifested an apparent seizure-like activity.  A 
unit contact stated that the veteran had not undergone a 
recent personality change but that he was viewed as being 
"different" than other unit members.  Psychiatric interview 
demonstrated the veteran to show constricted and perhaps 
inappropriate affect.  The diagnostic impression was not at 
all clear, though the veteran did show certain symptoms 
consistent with schizophrenia.  He was thereafter started on 
an empiric trial of Thorazine.  The veteran later suffered a 
second seizure-like episode.  Upon discharge, the examiner 
stated that the veteran showed some constriction of affect 
and possible autistic thinking; however, a diagnosis of 
schizophrenia could not be made at that time.

In February 1973, a health clinic note stated that the 
veteran had a history of general fatigue and lack of sleep, 
which was "probably depression."  In May 1973 a health 
clinic note indicated the veteran suffered from a petite mal 
seizure and was found with eyes rolled back and in a 
catatonic state.  In May 1973, a social work note stated that 
the veteran was well known to the Mental Health Clinic.  The 
veteran was noted to be eccentric and somewhat bizarre in his 
mannerisms.  A diagnosis of schizophrenia could not be made 
at that time.  The veteran's treatment with Thorazine was 
continued.

Later in May 1973, the veteran submitted to a psychiatric 
evaluation.  Pertinent historical notes indicated that the 
veteran served for 22 months before being seen by Mental 
Health Services because of a concern about mental illness.  
Observation in the hospital and outpatient follow-up visits 
since October 1972 did not reveal evidence of mental illness.  
However, he continued to manifest unusual behavior and had 
been ineffective at duty and apparently required a great deal 
of supervision.  The examiner strongly recommended the 
veteran be discharged as unsuitable because of a character 
and behavior disorder.

On the veteran's separation SF 88, conducted in June 1973, 
the examiner indicated that the veteran's psychiatric state 
was abnormal and indicated the aforementioned report of 
mental status evaluation was enclosed.  On the veteran's June 
1973 SF 93, he indicated that he suffered from headaches, 
dizziness, epilepsy fits, depression and worry, trouble 
sleeping, loss of memory and nervous trouble.  The examiner 
stated that the veteran claimed past history of fainting 
spells, chronic colds, leg cramps, adverse reaction to 
antihistamines, a cyst, trick knee, seizure disorder and 
periods of unconsciousness.  The veteran denied any other 
significant illness, injury or operations.

Evidence Submitted Following the September 1990 Board 
decision

In January 1991, the veteran submitted to a VA psychological 
evaluation.  The examiner noted that the veteran was grossly 
psychotic and delusional with paranoid ideations.  He had a 
moderate degree of psychomotor agitation.  He denied suicidal 
or homicidal ideations with pressure speech.  The veteran's 
insight and judgment were markedly impaired.  The examiner's 
impression was that the veteran suffered from manic-
depressive illness but paranoid schizophrenia was ruled out.

A discharge summary from the VAMC Miami dated January 9, 1991 
to January 22, 1991 indicated the following multiaxial 
assessment:
	Axis I:		Schizophrenia, undifferentiated type; 
rule out bipolar disorder
	Axis II:	Rule out schizotypal personality
	Axis III:	Benign positional vertigo

A social work note from the VAMC Key West dated August 1997 
indicated that the veteran continued to appear mentally ill, 
but continued to function at a high level.

In August 2003, the veteran submitted a letter from J.M.C., 
M.D., staff psychiatrist at the VAMC Albuquerque.  The letter 
stated that the veteran had been treated for chronic paranoid 
schizophrenia at the VAMC Albuquerque since 1998.  The 
physician stated that he had reviewed the veteran's available 
medical and service records.  He then recounted medical 
information that was already associated with the claims 
folder.

In September 2003, the veteran testified at a Travel Board 
hearing.  He explained that he had not suffered from any 
psychological disabilities prior to entering into service.  
He went on to explain how his current psychological 
disability affected him since discharge from service.

In September 2004 the Board requested an independent medical 
examination (IME) to determine if the veteran's current 
schizophrenia was related to his time on active duty in the 
United States Army.

The IME was dated October 2004.  The examiner noted that it 
was possible that the veteran's behaviors could be related to 
psychosis secondary to seizures.  Thorazine was noted to be 
capable of precipitating seizures in a seizure-prone patient.  
Following a review of the veteran's service medical records, 
the examiner stated that at that time, a diagnosis of 
schizophrenia could not be made.  The examiner concurred with 
the veteran's diagnosis of schizoaffective disorder in 
October 1980.  The examiner concluded that if a diagnosis of 
seizure disorder was ruled out, the veteran met the criteria 
for 1) schizoaffective disorder and 2) schizotypal 
personality disorder.

In an addendum dated January 2005, the examiner noted that 
the veteran's current diagnoses of schizoaffective disorder 
and schizotypal personality disorder were not likely a result 
of service.

Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a 
psychiatric disability.

In general, Board decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  The veteran filed his claim to reopen in 
May 2002, subsequent to this date.  Therefore, the current 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2004).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  See Elkins, supra.  After reviewing the record, and 
for the reasons expressed immediately below, the Board is of 
the opinion that the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection or a psychiatric disability.

The "Old" Evidence

The veteran left military service in August 1973.  His 
initial claim of entitlement to service connection for a 
psychiatric disability was denied by the RO in October 1983.  
He filed a claim to reopen in September 1989, which was 
denied by the Board in September 1990.  At that time, the 
veteran's service medical records, VA treatment records and 
private treatment records were of record.  Those records 
showed treatment for a psychiatric disability in service and 
treatment for schizophrenia beginning in 1980.

The September 1990 Board Decision

The Board denied the veteran's claim to reopen entitlement to 
service connection for a psychiatric disability, noting that 
the evidence submitted in support of the veteran's reopened 
claim did not show that any acquired psychiatric disability 
had its onset in service, or that a psychosis was shown 
within one year of separation.

Additionally Received Evidence

The Board's September 1990 decision denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability on the basis that two elements, in-service 
incurrence of disease or injury (to include within the one 
year presumptive period after service) and medical nexus, 
were lacking.  There must be new and material evidence as to 
each and every aspect of the claim which was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim.

Objective evidence that has been added to the record since 
the September 1990 Board denial, including the VA treatment 
records, Travel Board hearing testimony and IME.  This 
evidence is not cumulative and redundant.  It had not been 
submitted before.  Since the evidence relates to a crucial 
question in the veteran's case, i.e., whether he suffered 
from a psychiatric disability in service and whether it is 
related to his current mental state, the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim, and it is 
determined to be material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Service Connection for a Psychiatric Disability, to Include 
Schizophrenia

Service Connection, Generally

Now that the veteran's claim has been reopened pursuant to 
the discussion above, the veteran's claim for service 
connection for a psychiatric disability may be considered on 
the merits.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of Soundness/Aggravation of Pre-existing Injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. See 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003.
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102 (2004).

Discussion

The veteran claims that he suffers from a psychological 
disability, to include schizophrenia, as a result of service.  

As discussed above, 38 C.F.R. § 3.303, 3.307 and 3.309 (a) 
set forth three elements to establish service connection on a 
direct or presumptive basis.  The record must show (1) a 
current medical diagnosis of a psychiatric disability, (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence of a disease or injury involving the 
psychological disability and (3) medical evidence of a causal 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson, supra.

With regard to element (1), the veteran has submitted medical 
evidence that establishes a current medical diagnosis of a 
psychological disability.  Diagnoses from both private and VA 
examiners range from 1991 to 2005.  Outpatient treatment 
records from the Albuquerque VAMC dated 1998 through 2003 
indicated that the veteran was in treatment for paranoid 
schizophrenia.  As such, element (1) has been satisfied.

With regard to element (2), there is evidence that a 
psychiatric illness first became manifest in service.  
Service medical records indicate that the veteran began to 
have psychological problems more than a year after he entered 
service.  The veteran's induction examination in July 1971 
indicated that his psychological state was normal, and 
abnormal behavior was not noted.  Thus, the veteran must be 
presumed to have been in sound condition at the time of his 
induction.  

With regard to element (3), medical evidence of a causal 
nexus between the claimed in-service disease or injury and 
the current disability, the evidence of record supports the 
conclusion that the veteran's current psychological disorder 
is the result of a psychological disorder that began during 
active duty.  Although there are significant post-discharge 
treatment records detailing the veteran's psychological 
disorders, the physicians, social workers and other medical 
professionals did not make a sufficient nexus statement to 
connect the disorder in service and the veteran's current 
disorder.  The IME requested by the Board in September 2004 
created additional ambiguity.  However, the IME did not 
dissociate the psychiatric symptoms the veteran had in 
service from his current schizophrenia.  

The Board notes that it is clear that no psychological 
problem existed prior to the veteran's entry into active 
duty.  In fact, the veteran did not begin to suffer from 
psychological problems until after more than a year on active 
duty.  In view of the combined medical evidence, reasonable 
doubt must be resolved in favor of the veteran.  Accordingly, 
the grant of service connection for schizophrenia is 
warranted.

As the veteran has been granted the benefit he was seeking 
(service connection for a psychological disability), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  See 38 U.S.C.A. §§  5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 
3.159 (2004).




ORDER


As new and material evidence has been submitted regarding the 
claim of service connection for a psychological disability, 
to include schizophrenia, the veteran's claim is reopened.

Entitlement to service connection for psychiatric disability, 
schizophrenia, is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


